                                            Case 2:20-cv-00266-GMN-EJY Document 43 Filed 01/04/21 Page 1 of 17



                                     1    Gustavo Ponce
                                          KAZEROUNI LAW GROUP, APC
                                     2    Nevada Bar No. 15084
                                          6069 S. Fort Apache Road, Suite 100
                                     3    Las Vegas, Nevada 89148
                                     4    Telephone: (800) 400-6808
                                          Facsimile: (800) 520-5523
                                     5    Email: gustavo@kazlg.com

                                     6    Heather H. Jones
                                          (Pro Hac Vice)
                                     7    THE CONSUMER PROTECTION FIRM, PLLC
                                          4030 Henderson Blvd.
                                     8    Tampa, FL 33629
                                     9    Telephone: (813) 500-1500
                                          Facsimile: (813) 435-2369
                                     10   Email: heather@theconsumerprotectionfirm.com

                                     11   Attorneys for Plaintiff Brandon Thompson
KAZEROUNI LAW GROUP, APC
 6069 S. Fort Apache Rd., Ste. 100




                                     12
                                                                       UNITED STATES DISTRICT COURT
       Las Vegas, NV 89148




                                     13
                                                                               DISTRICT OF NEVADA
                                     14
                                     15   BRANDON THOMPSON, on behalf of himself               CASE NO.: 2:20-cv-00266-GMN-EJY

                                     16   and all others similarly situated,
                                                                                               STIPULATED PROTECTIVE ORDER
                                     17
                                                                 Plaintiff,
                                     18
                                          vs.
                                     19
                                     20
                                          CREDIT ONE BANK, N.A.,
                                     21
                                     22
                                                                 Defendant.
                                     23
                                     24          Plaintiff Brandon Thompson and Defendant, Credit One Bank, N.A. (Plaintiff and
                                     25   Defendant hereinafter individually referred to as a “Party” and collectively referred to as the
                                     26   “Parties”) by and through their respective counsel, hereby enter into this Stipulated Confidentiality
                                     27   Agreement and Protective Order (the “Stipulated Protective Order”), as follows:
                                     28

                                          ______________________________________________________________________________
                                          STIPULATED PROTECTIVE ORDER                   1                      CASE NO. 2:20-cv-00266-GMN-EJY
                                            Case 2:20-cv-00266-GMN-EJY Document 43 Filed 01/04/21 Page 2 of 17



                                     1           1.     The Parties anticipate that they and certain non-parties may be required to produce

                                     2    documents, information, or evidence that relates to non-public financial, confidential or personal

                                     3    information. This Stipulated Protective Order is designed to protect such information from public

                                     4    disclosure.

                                     5           2.     In this Stipulated Protective Order, the words set forth below shall have the

                                     6    following meanings:

                                     7                  a.      “Court” means the judge to which the Proceeding may be assigned,

                                     8                          including Court staff participating in such proceedings.

                                     9                  b.      “Confidential” means any documents, testimony, or information that a

                                     10                         Designating Party believes in good faith contains or reveals nonpublic

                                     11                         personal information that is not Highly Confidential Material as indicated in
KAZEROUNI LAW GROUP, APC
 6069 S. Fort Apache Rd., Ste. 100




                                     12                         paragraph 2(g).
       Las Vegas, NV 89148




                                     13                 c.      “Confidential Materials” means any documents, testimony, or information,

                                     14                         designated as Confidential pursuant to the provisions of this Stipulated

                                     15                         Protective Order.

                                     16                 d.      “Days” shall mean all calendar days, and not merely business days.

                                     17                 e.      “Designating Party” means the Party or non-party that designates

                                     18                         documents, testimony, or information as Confidential.

                                     19                 f.      “Disclose” or “Disclosed” or “Disclosure” or “Disclosing” means to reveal,

                                     20                         divulge, give, or make available all or any part of documents, testimony, or

                                     21                         information.

                                     22                 g.      “Highly Confidential Materials” means any documents, testimony, or

                                     23                         information which a Designating Party believes in good faith contains or

                                     24                         reveals highly confidential trade secrets; proprietary business information;

                                     25                         nonpublic personal, highly confidential financial, client, or customer

                                     26                         information; information that is restricted by federal or state regulations; or

                                     27                         information that is prohibited from disclosure to a third party by a

                                     28                         confidentiality agreement between a Party and any third party. If a


                                          ______________________________________________________________________________
                                          STIPULATED PROTECTIVE ORDER                  2                      CASE NO. 2:20-cv-00266-GMN-EJY
                                             Case 2:20-cv-00266-GMN-EJY Document 43 Filed 01/04/21 Page 3 of 17



                                     1                           Designating Party reasonably believes disclosure would create a substantial

                                     2                           risk of serious financial or other injury if disclosed to persons other than

                                     3                           those permitted to receive Highly Confidential Materials pursuant to this

                                     4                           Stipulated Protective Order, the Parties agree that such risk cannot be

                                     5                           avoided by less restrictive means.

                                     6                   h.      “Proceeding” means the above-captioned case no. 2:20-cv-00266-GMN-

                                     7                           EJY, currently pending in the United States District Court, District of

                                     8                           Nevada.

                                     9           3.      Highly Confidential Materials or Confidential Materials or the substance or context

                                     10   thereof, including any notes, memoranda, or other similar documents relating thereto or derived

                                     11   therefrom, shall not be Disclosed or summarized in a fashion that discloses the substance of the
KAZEROUNI LAW GROUP, APC
 6069 S. Fort Apache Rd., Ste. 100




                                     12   confidential information, either in writing or orally, by a receiving Party to anyone other than
       Las Vegas, NV 89148




                                     13   persons permitted to have access to such information under this Stipulated Protective Order.

                                     14   Nothing in this Stipulated Protective Order shall limit disclosure or use by a Designating Party of

                                     15   its own Highly Confidential Materials or Confidential Materials.

                                     16          4.      Except as set forth explicitly herein, the entry of this Stipulated Protective Order

                                     17   does not alter, waive, modify, or abridge any right, privilege, or protection otherwise available to

                                     18   any Party or non-party with respect to the discovery of matters, including but not limited to any

                                     19   Party’s or non-party’s right to assert the attorney-client privilege, the attorney work product

                                     20   doctrine, or other privileges, or any Party’s right to contest any such assertion.

                                     21          5.      Any documents, testimony, or information to be designated as Highly Confidential

                                     22   or Confidential must be clearly so designated before the document, testimony, or information is

                                     23   Disclosed or produced. The Highly Confidential or Confidential designation should not obscure or

                                     24   interfere with the legibility of the designated information.

                                     25                  a.      For documents or TIFF images (apart from written discovery, transcripts of

                                     26                          depositions, or transcripts of other pretrial or trial proceedings), the

                                     27                          Designating Party must affix the legend Highly Confidential or Confidential

                                     28                          on each page of any document or TIFF image containing such designated


                                          ______________________________________________________________________________
                                          STIPULATED PROTECTIVE ORDER                    3                      CASE NO. 2:20-cv-00266-GMN-EJY
                                            Case 2:20-cv-00266-GMN-EJY Document 43 Filed 01/04/21 Page 4 of 17



                                     1                      material. Notwithstanding the foregoing, Excel documents or any other type

                                     2                      of electronically stored information produced in native format (“Natively

                                     3                      Produced ESI”) containing Highly Confidential or Confidential information

                                     4                      need not be produced using a means sufficient to ensure that every page of

                                     5                      such document, when printed, contains the appropriate mark or stamp.

                                     6                      Instead, the Designating Party shall use reasonable means to designate as

                                     7                      Highly Confidential or Confidential such Natively Produced ESI, including,

                                     8                      where applicable and/or practicable, by (i) producing a TIFF placeholder

                                     9                      image corresponding to the Natively Produced ESI that includes the Highly

                                     10                     Confidential or Confidential mark; (ii) including Highly Confidential or

                                     11                     Confidential in the file name of the Natively Produced ESI; or (iii) including
KAZEROUNI LAW GROUP, APC
 6069 S. Fort Apache Rd., Ste. 100




                                     12                     Highly Confidential or Confidential on the label of the media (e.g., tape,
       Las Vegas, NV 89148




                                     13                     disc, flash drive, or CD) or in the production letter for the Natively Produced

                                     14                     ESI.

                                     15               b.    For written discovery in which Highly Confidential or Confidential

                                     16                     information is incorporated in answers to interrogatories, responses to

                                     17                     requests for admission, or other written discovery, the Designating Party

                                     18                     must affix the legend Highly Confidential or Confidential on the first page

                                     19                     of the written discovery and on each page containing answers or responses

                                     20                     that contain such designated material.

                                     21               c.    For testimony given in depositions, the Designating Party must make

                                     22                     reasonable efforts to designate as Highly Confidential or Confidential those

                                     23                     specific portions of a deposition transcript that contain such designated

                                     24                     material. The entire transcript of a deposition shall be treated as Highly

                                     25                     Confidential until twenty-one (21) days after receipt of the deposition

                                     26                     transcript by counsel for the witness, after which time the information

                                     27                     revealed during the deposition shall cease to be treated as Highly

                                     28                     Confidential unless, at the deposition and on the record, or in writing before


                                          ______________________________________________________________________________
                                          STIPULATED PROTECTIVE ORDER              4                      CASE NO. 2:20-cv-00266-GMN-EJY
                                            Case 2:20-cv-00266-GMN-EJY Document 43 Filed 01/04/21 Page 5 of 17



                                     1                          the twenty-one (21) days have expired, the witness, his or her current or

                                     2                          former employer, or their counsel designates those portions of the deposition

                                     3                          transcript as either Highly Confidential or Confidential. With regard to

                                     4                          designations made within twenty-one (21) days after receipt of the

                                     5                          deposition transcript, counsel shall make such designations by sending

                                     6                          written notice to counsel for the Parties and to any other person known to

                                     7                          have a copy of said transcript identifying the pages and lines so designated.

                                     8                          All copies of transcripts designated in this fashion shall be governed by the

                                     9                          terms of this Stipulated Protective Order. Notwithstanding the foregoing, in

                                     10                         the event that (i) a document produced and designated by a non-party as

                                     11                         Highly Confidential or Confidential is used as an exhibit in a deposition and
KAZEROUNI LAW GROUP, APC
 6069 S. Fort Apache Rd., Ste. 100




                                     12                         (ii) counsel for the non-party is not present at the deposition, the Parties agree
       Las Vegas, NV 89148




                                     13                         that the exhibit remains designated either Highly Confidential or

                                     14                         Confidential and that any testimony concerning the exhibit shall be deemed

                                     15                         to have been designated in writing as Highly Confidential or Confidential,

                                     16                         as is required in this Paragraph.

                                     17                 d.      For information produced in some form other than documents, and for any

                                     18                         other tangible items, the Designating Party must affix in a prominent place

                                     19                         on the exterior of the container or containers in which the information or

                                     20                         item is stored the legend Highly Confidential or Confidential. If only

                                     21                         portions of the information or item warrant protection, the Designating

                                     22                         Party, to the extent practicable, shall identify the Highly Confidential or

                                     23                         Confidential portions.

                                     24          6.     The inadvertent production by any of the undersigned Parties or any non-parties of

                                     25   any document, testimony, or information during discovery in the Proceeding without a Highly

                                     26   Confidential or Confidential designation shall be without prejudice to any claim that such item is

                                     27   Highly Confidential or Confidential, and such Party or non-party shall not be held to have waived

                                     28   any rights by such inadvertent production.         In the event that any document, testimony, or


                                          ______________________________________________________________________________
                                          STIPULATED PROTECTIVE ORDER                    5                      CASE NO. 2:20-cv-00266-GMN-EJY
                                             Case 2:20-cv-00266-GMN-EJY Document 43 Filed 01/04/21 Page 6 of 17



                                     1    information that is subject to a Highly Confidential or Confidential designation is inadvertently

                                     2    produced without such designation, the Party or non-party that inadvertently produced the

                                     3    document shall promptly give written notice of such inadvertent production, identify (by production

                                     4    number) the affected material, and provide a new copy of the subject document, testimony, or

                                     5    information designated as Highly Confidential or Confidential (the “Inadvertent Production

                                     6    Notice”).   Upon receipt of such Inadvertent Production Notice, the Party that received the

                                     7    inadvertently produced document, testimony, or information shall promptly make reasonable

                                     8    efforts to destroy the inadvertently produced document, testimony, or information and all copies

                                     9    thereof, and shall notify the producing Party or non-party in writing of such destruction within

                                     10   fourteen (14) days of receipt of the Inadvertent Production Notice. Notwithstanding the foregoing,

                                     11   if the receiving Party disclosed such document, testimony, or information to persons not authorized
KAZEROUNI LAW GROUP, APC
 6069 S. Fort Apache Rd., Ste. 100




                                     12   to receive that information before receipt of the Highly Confidential or Confidential designation,
       Las Vegas, NV 89148




                                     13   such Disclosure shall not be deemed a violation of this Stipulated Protective Order. In the event

                                     14   the receiving Party receives an Inadvertent Production Notice, the receiving Party shall either make

                                     15   reasonable efforts to promptly retrieve the document, testimony, or information or shall promptly

                                     16   notify the Designating Party of the distribution and the identity of the person who received the

                                     17   Information. Any Party may object to the Highly Confidential or Confidential designation of

                                     18   documents, testimony, or information pursuant to the procedures set forth in Paragraph 7 of this

                                     19   Stipulated Protective Order. This provision is not intended to apply to any inadvertent production

                                     20   of any document, testimony, or information protected by attorney-client or work product privileges.

                                     21          7.      In the event that counsel for a Party receiving documents, testimony, or information

                                     22   in discovery designated as Highly Confidential or Confidential objects to such designation with

                                     23   respect to any or all of such items (the “Objecting Party”), said counsel shall advise counsel for the

                                     24   Designating Party, in writing, of such objections, setting forth the specific documents, testimony,

                                     25   or information to which each objection pertains and the specific reasons and support for such

                                     26   objections (the “Designation Objections”). Counsel for the Designating Party shall have fourteen

                                     27   (14) calendar days after service of the written Designation Objections to meet and confer with the

                                     28   Objecting Party in an attempt to resolve the Designation Objections. If the Parties are not able to


                                          ______________________________________________________________________________
                                          STIPULATED PROTECTIVE ORDER                   6                       CASE NO. 2:20-cv-00266-GMN-EJY
                                            Case 2:20-cv-00266-GMN-EJY Document 43 Filed 01/04/21 Page 7 of 17



                                     1    resolve the dispute during the meet-and-confer process, the Objecting Party may then, after

                                     2    advising the Designating Party, file a motion with the Court seeking to challenge any or all

                                     3    designations on documents, testimony, or information addressed by the Designation Objections

                                     4    (the “ Challenging Motion”). Pending a resolution of the Challenging Motion by the Court, any

                                     5    and all existing designations on the documents, testimony, or information at issue in such

                                     6    Challenging Motion shall remain in place. The Designating Party shall have the burden on any

                                     7    Challenging Motion of establishing the applicability of its Highly Confidential or Confidential

                                     8    designation. The failure of a receiving Party expressly to challenge the designation of any

                                     9    documents, testimony, or information as Highly Confidential or Confidential at the time of

                                     10   Disclosure shall not constitute a waiver of the right to challenge the designation at any subsequent

                                     11   time.
KAZEROUNI LAW GROUP, APC
 6069 S. Fort Apache Rd., Ste. 100




                                     12           8.     Access to and/or Disclosure of Confidential Materials shall be permitted only to the
       Las Vegas, NV 89148




                                     13   following persons or entities:

                                     14                  a.      the Court;

                                     15                  b.      the Parties;

                                     16                  c.      (i) attorneys of record in the Proceeding and attorneys at the same firm(s) as

                                     17                          the attorneys of record, along with their paralegal, clerical, secretarial, and

                                     18                          other support staff who need access to such Confidential Material to carry

                                     19                          out their job duties; and (ii) in-house counsel to the undersigned Parties and

                                     20                          their paralegal, clerical, secretarial, and other support staff; provided,

                                     21                          however, that each non-lawyer given access to Confidential Materials shall

                                     22                          be advised that such materials are being Disclosed pursuant to, and are

                                     23                          subject to, the terms of this Stipulated Protective Order and that they may

                                     24                          not be Disclosed other than pursuant to its terms;

                                     25                  d.      those current officers, directors, partners, members, employees, advisors,

                                     26                          attorneys, and agents of a non-designating Party that the attorneys of record

                                     27                          for such Party deem necessary to aid in the prosecution or defense of the

                                     28                          Proceeding; provided, however, that each such current officer, director,


                                          ______________________________________________________________________________
                                          STIPULATED PROTECTIVE ORDER                   7                      CASE NO. 2:20-cv-00266-GMN-EJY
                                            Case 2:20-cv-00266-GMN-EJY Document 43 Filed 01/04/21 Page 8 of 17



                                     1                      partner, member, employee, advisor, attorney or agent given access to

                                     2                      Confidential Materials shall be advised that such materials are being

                                     3                      Disclosed pursuant to, and are subject to, the terms of this Stipulated

                                     4                      Protective Order and that they may not be Disclosed other than pursuant to

                                     5                      its terms;

                                     6                e.    those former officers, directors, partners, members, employees, advisors,

                                     7                      attorneys and agents of a non-designating Parties that the attorneys of record

                                     8                      for such Party deem necessary to aid in the prosecution or defense of the

                                     9                      Proceeding; provided, however, that prior to the Disclosure of Confidential

                                     10                     Materials to any such former officer, director, partner, member, employee,

                                     11                     advisor, or agent, counsel for the Party making the Disclosure shall deliver
KAZEROUNI LAW GROUP, APC
 6069 S. Fort Apache Rd., Ste. 100




                                     12                     a copy of this Stipulated Protective Order to such person, shall explain that
       Las Vegas, NV 89148




                                     13                     such person is bound to follow the terms of such Order, and shall secure the

                                     14                     signature of such person on a statement in the form attached hereto as Exhibit

                                     15                     A;

                                     16               f.    court reporters in the Proceeding (whether at depositions, hearings, or any

                                     17                     other proceeding) and deposition videographers in the Proceeding;

                                     18               g.    any mediator or other facilitator of alternative dispute resolution engaged by

                                     19                     the Parties in the Proceeding; provided, however, that each such mediator or

                                     20                     other facilitator given access to Confidential Materials shall be advised that

                                     21                     such materials are being Disclosed pursuant to, and are subject to, the terms

                                     22                     of this Stipulated Protective Order and that they may not be Disclosed other

                                     23                     than pursuant to its terms;

                                     24               h.    any deposition, trial, or hearing witness in the Proceeding (however, should

                                     25                     the Designating Party require, it may request for such witness to execute the

                                     26                     Exhibit A);

                                     27               i.    any deposition, trial, or hearing witness in the Proceeding who previously

                                     28                     did not have access to the Confidential Materials; provided, however, that


                                          ______________________________________________________________________________
                                          STIPULATED PROTECTIVE ORDER              8                      CASE NO. 2:20-cv-00266-GMN-EJY
                                             Case 2:20-cv-00266-GMN-EJY Document 43 Filed 01/04/21 Page 9 of 17



                                     1                           each such witness given access to Confidential Materials shall be advised

                                     2                           that such materials are being Disclosed pursuant to, and are subject to, the

                                     3                           terms of this Stipulated Protective Order and that they may not be Disclosed

                                     4                           other than pursuant to its terms;

                                     5                   j.      mock jury participants (including facilitators of the mock jury exercise),

                                     6                           provided, however, that prior to the Disclosure of Confidential Materials to

                                     7                           any such mock jury participant, counsel for the Party making the Disclosure

                                     8                           shall deliver a copy of this Stipulated Protective Order to such person, shall

                                     9                           explain that such person is bound to follow the terms of such Order, and shall

                                     10                          secure the signature of such person on a statement in the form attached hereto

                                     11                          as Exhibit A.
KAZEROUNI LAW GROUP, APC
 6069 S. Fort Apache Rd., Ste. 100




                                     12                  k.      outside experts or expert consultants consulted by the undersigned Parties or
       Las Vegas, NV 89148




                                     13                          their counsel in connection with the Proceeding, whether or not retained to

                                     14                          testify at any deposition, trial, or hearing; provided, however, that prior to

                                     15                          the Disclosure of Confidential Materials to any such expert or expert

                                     16                          consultant, counsel for the Party making the Disclosure shall deliver a copy

                                     17                          of this Stipulated Protective Order to such person, and shall secure the

                                     18                          signature of such person on a statement in the form attached hereto as Exhibit

                                     19                          A; and

                                     20                  l.      any other person or entity that the Designating Party agrees to in writing or

                                     21                          on the record at a deposition or hearing.

                                     22          9.      Access to and/or Disclosure of Highly Confidential Materials shall be permitted

                                     23   only to the following persons or entities:

                                     24                  a.      the Court;

                                     25                  b.      attorneys of record in the Proceeding and attorneys at the same firm(s) as the

                                     26                          attorneys of record, along with their paralegal, clerical, secretarial, and other

                                     27                          support staff who need access to such Highly Confidential Material to carry

                                     28                          out their job duties;


                                          ______________________________________________________________________________
                                          STIPULATED PROTECTIVE ORDER                    9                       CASE NO. 2:20-cv-00266-GMN-EJY
                                            Case 2:20-cv-00266-GMN-EJY Document 43 Filed 01/04/21 Page 10 of 17



                                     1                   c.     experts or consultants (together with their clerical staff), however the experts

                                     2                          or consultants relying on or incorporating Highly Confidential Materials in

                                     3                          their reports, the reports shall be marked Highly Confidential, and such

                                     4                          experts and consultants shall be consulted by counsel in connection with the

                                     5                          Proceeding, whether or not retained to testify at any deposition, trial, or

                                     6                          hearing; provided, however, that prior to the Disclosure of Highly

                                     7                          Confidential Materials to any such expert or consultant, counsel for the Party

                                     8                          making the Disclosure shall deliver a copy of this Stipulated Protective

                                     9                          Order to such person, shall explain its terms to such person, and shall secure

                                     10                         the signature of such person on a statement in the form attached hereto as

                                     11                         Exhibit A;
KAZEROUNI LAW GROUP, APC
 6069 S. Fort Apache Rd., Ste. 100




                                     12                  d.     For avoidance of doubt, the Parties understand that Highly Confidential
       Las Vegas, NV 89148




                                     13                         Materials shall not be used for business advantage or competitive purposes,

                                     14                         nor distributed to any other person or entity other than described in

                                     15                         Paragraph 9 (a)-(c).

                                     16          10.     To the extent counsel for a Party obtains signed agreements in the form attached

                                     17   hereto as Exhibit A in accordance with Paragraphs 8 or 9 above, counsel shall retain the signed

                                     18   agreements for six months following the final termination of the Proceeding, including any appeals,

                                     19   and shall make them available to other Parties upon good cause shown.

                                     20          11.     Each receiving Party shall use due care with respect to the storage, custody, use,

                                     21   and/or Disclosure of Highly Confidential or Confidential Materials. A person with custody of

                                     22   documents designated as Highly Confidential or Confidential shall maintain them in a manner that

                                     23   limits access to those persons entitled under this Stipulated Protective Order to examine the

                                     24   documents so designated.

                                     25          12.     If counsel for a Party learns of any breach of this Stipulated Protective Order by any

                                     26   person to whom the Party Disclosed Highly Confidential or Confidential information pursuant to

                                     27   the terms of this Stipulated Protective Order, the Party shall promptly notify counsel for the

                                     28   Designating Party of such breach.


                                          ______________________________________________________________________________
                                          STIPULATED PROTECTIVE ORDER                  10                      CASE NO. 2:20-cv-00266-GMN-EJY
                                            Case 2:20-cv-00266-GMN-EJY Document 43 Filed 01/04/21 Page 11 of 17



                                     1           13.     Highly Confidential or Confidential Materials shall be used by the persons or entities

                                     2    receiving them only for the purposes of preparing for, conducting, participating in the conduct of,

                                     3    prosecuting and/or defending, appealing, and/or attempting to settle the Proceeding, and not for any

                                     4    business or other purpose whatsoever.

                                     5           14.     Any Party to the Proceeding (or other person subject to the terms of this Stipulated

                                     6    Protective Order) may ask the Court, after appropriate notice to the other Parties to the Proceeding,

                                     7    to modify or grant relief from any provision of this Stipulated Protective Order.

                                     8           15.     Entering into, agreeing to, and/or complying with the terms of this Stipulated

                                     9    Protective Order shall not:

                                     10                  a.          operate as an admission by any person that any particular document,

                                     11                              testimony, or information marked Highly Confidential or Confidential
KAZEROUNI LAW GROUP, APC
 6069 S. Fort Apache Rd., Ste. 100




                                     12                              contains or reflects trade secrets, proprietary, confidential or competitively
       Las Vegas, NV 89148




                                     13                              sensitive business, commercial, financial or personal information; or

                                     14                  b.          prejudice in any way the right of any Party (or any other person subject to

                                     15                              the terms of this Stipulated Protective Order) to seek:

                                     16                         i.          a determination by the Court of whether any particular Highly

                                     17                                     Confidential or Confidential Materials should be subject to

                                     18                                     protection under the terms of this Stipulated Protective Order; or

                                     19                        ii.          relief from the Court on appropriate notice to all other Parties to the

                                     20                                     Proceeding from any provision(s) of this Stipulated Protective Order,

                                     21                                     either generally or as to any particular document, material, or

                                     22                                     information.

                                     23          16.     As set forth above, any documents, testimony, or information produced by a non-

                                     24   party witness in discovery in the Proceeding pursuant to subpoena or otherwise may be designated

                                     25   by such non-party as Highly Confidential or Confidential under the terms of this Stipulated

                                     26   Protective Order, and any such designation by a non-party shall have the same force and effect, and

                                     27   create the same duties and obligations, as if made by one of the undersigned Parties hereto.

                                     28   Documents produced by a non-party witness in discovery may also be designated by a Party as


                                          ______________________________________________________________________________
                                          STIPULATED PROTECTIVE ORDER                      11                      CASE NO. 2:20-cv-00266-GMN-EJY
                                            Case 2:20-cv-00266-GMN-EJY Document 43 Filed 01/04/21 Page 12 of 17



                                     1    Confidential if the information produced pertains to the Designating Party’s Highly Confidential

                                     2    or Confidential Materials.     To avoid inadvertent disclosure of such Highly Confidential or

                                     3    Confidential Materials, any documents produced by a non-party shall be treated by the Parties as

                                     4    Highly Confidential for a period of seven (7) days from production so that the Parties can review

                                     5    and make Highly Confidential or Confidential designations, if any.

                                     6           17.     If any person subject to this Stipulated Protective Order who has custody of any

                                     7    Highly Confidential or Confidential Materials receives a subpoena or other process (“Subpoena”)

                                     8    from any government or other person or entity demanding production of such materials, the

                                     9    recipient of the Subpoena shall promptly give notice of the same by email transmission and shall

                                     10   furnish such counsel with a copy of the Subpoena. Upon receipt of this notice, the Designating

                                     11   Party may, in its sole discretion and at its own cost, move to quash or limit the Subpoena, otherwise
KAZEROUNI LAW GROUP, APC
 6069 S. Fort Apache Rd., Ste. 100




                                     12   oppose production of the Highly Confidential or Confidential Materials, and/or seek to obtain
       Las Vegas, NV 89148




                                     13   confidential treatment of such materials from the subpoenaing person or entity to the fullest extent

                                     14   available under law. The recipient of the Subpoena may not produce any Highly Confidential or

                                     15   Confidential Materials unless and until a court of competent jurisdiction so directs, except if the

                                     16   Designating Party: (a) consents, or (b) fails to file a motion to quash or fails to notify the recipient

                                     17   of the Subpoena in writing of its intention to contest the production of the Highly Confidential or

                                     18   Confidential Materials prior to the date specified for production on the Subpoena, in which event

                                     19   the recipient of the Subpoena may produce on the designated production date, but no earlier. The

                                     20   recipient of the Subpoena shall be entitled to comply with it except to the extent the Designating

                                     21   Party asserting the confidential treatment is successful in obtaining an order or agreement

                                     22   modifying or quashing it.

                                     23          18.     If, after execution of this Stipulated Protective Order, any Highly Confidential or

                                     24   Confidential Materials submitted by a Designating Party under the terms of this Stipulated

                                     25   Protective Order are Disclosed by a non-Designating Party to any person other than in the manner

                                     26   authorized by this Stipulated Protective Order, the non-Designating Party responsible for the

                                     27   Disclosure shall bring all pertinent facts relating to the Disclosure of such Highly Confidential or

                                     28   Confidential Materials to the immediate attention of the Designating Party.


                                          ______________________________________________________________________________
                                          STIPULATED PROTECTIVE ORDER                    12                      CASE NO. 2:20-cv-00266-GMN-EJY
                                            Case 2:20-cv-00266-GMN-EJY Document 43 Filed 01/04/21 Page 13 of 17



                                     1           19.     The restrictions and obligations set forth in this Stipulated Protective Order relating

                                     2    to information designated Highly Confidential or Confidential shall not apply to any information

                                     3    that (a) the Designating Party agrees, or the Court rules, is already public knowledge; or (b) the

                                     4    Designating Party agrees, or the Court rules, has become public knowledge other than as a result

                                     5    of Disclosure by a receiving Party in violation of this Stipulated Protective Order. This Stipulated

                                     6    Protective Order is entered into without prejudice to the right of any Party to knowingly waive the

                                     7    applicability of this Stipulated Protective Order to any Highly Confidential or Confidential

                                     8    Materials designated by that Party.       If the Designating Party uses Highly Confidential or

                                     9    Confidential Materials in a non-Confidential manner, then the Designating Party shall advise that

                                     10   the designation no longer applies.

                                     11          20.     Where any Highly Confidential or Confidential Materials, or information derived
KAZEROUNI LAW GROUP, APC
 6069 S. Fort Apache Rd., Ste. 100




                                     12   therefrom, is to be included in any motion or other submission to the Court, the Party making the
       Las Vegas, NV 89148




                                     13   motion or other submission (the “Moving Party”) shall comply with the United States District

                                     14   Court, District of Nevada’s Local Rule LR IA 10-5 for filing documents under seal.

                                     15          21.     Where use of designated Highly Confidential or Confidential Materials at trial can

                                     16   be anticipated, the Party intending to make use of such information at trial shall meet and confer

                                     17   prior to or as part of preparing the pre-trial memorandum, of its intent to use the specified Highly

                                     18   Confidential or Confidential Material at trial. If the issue of the designation and use of the

                                     19   designated information at trial is not resolved through good faith consultation, the Party designating

                                     20   the material as Highly Confidential or Confidential Material shall, within fourteen (14) days of the

                                     21   Parties’ pre-trial conference or at the time of filing the pre-trial memorandum, whichever may be

                                     22   earlier, file and serve a noticed motion to resolve the dispute over the designation of the Highly

                                     23   Confidential or Confidential Materials and preclusion or restriction of its use at trial.

                                     24          22.     Nothing in this Stipulated Protective Order shall affect the admissibility into

                                     25   evidence of Highly Confidential or Confidential Materials or abridge the rights of any person to

                                     26   seek judicial review or to pursue other appropriate judicial action with respect to any ruling made

                                     27   by the Court concerning the issue of the status of any Highly Confidential or Confidential Materials.

                                     28

                                          ______________________________________________________________________________
                                          STIPULATED PROTECTIVE ORDER                    13                      CASE NO. 2:20-cv-00266-GMN-EJY
                                            Case 2:20-cv-00266-GMN-EJY Document 43 Filed 01/04/21 Page 14 of 17



                                     1           23.     The inadvertent Disclosure in the Proceeding of documents, testimony, or

                                     2    information that the Disclosing Party or non-party believes is protected by the attorney-client

                                     3    privilege, the work product doctrine, or any other privilege or immunity from discovery shall not

                                     4    constitute a waiver with respect to such privilege or immunity. In the event of an inadvertent

                                     5    Disclosure of allegedly privileged information, the Disclosing Party or non-party may provide

                                     6    notice in writing to the receiving Party or Parties advising of the inadvertent disclosure, requesting

                                     7    return of the allegedly privileged information, and asserting the basis of the clawback request. Upon

                                     8    such notice, the receiving Party or Parties shall make no further use of the allegedly privileged

                                     9    information, shall immediately segregate the information in a manner that will prevent any further

                                     10   Disclosure or dissemination, and shall take reasonable steps to retrieve the information to the extent

                                     11   it was Disclosed or disseminated prior to receipt of the notice. Within ten (10) days of receiving
KAZEROUNI LAW GROUP, APC
 6069 S. Fort Apache Rd., Ste. 100




                                     12   the notice of inadvertent Disclosure, the receiving Party shall return all allegedly privileged
       Las Vegas, NV 89148




                                     13   information in its possession, custody, or control, or shall provide written confirmation that such

                                     14   information has been deleted and shall not use the knowledge gleaned or obtained from the

                                     15   inadvertent Disclosure for any purpose, including compelling disclosure of the information. Within

                                     16   twenty-one (21) days of providing the notice of inadvertent Disclosure, or as otherwise agreed, the

                                     17   Disclosing Party or non-party shall provide the receiving Party or Parties with a privilege log

                                     18   identifying the allegedly privileged information that was inadvertently Disclosed and the asserted

                                     19   grounds for privilege. Privileged information that relates to the Proceeding and was created on or

                                     20   after the commencement of the action, need not be identified on any privilege log. The return of

                                     21   any discovery material to the Disclosing Party or non-party shall not in any way preclude the

                                     22   receiving Party from moving the Court for a ruling that the Disclosed information was never

                                     23   privileged or otherwise immune from discovery. In the event there is a dispute over whether the

                                     24   Information at issue is protected from Disclosure by virtue of a privilege or immunity from

                                     25   discovery, counsel shall undertake reasonable, good-faith efforts to resolve the issue without Court

                                     26   intervention. To the extent counsel cannot resolve the issue, any receiving Party may bring a

                                     27   motion to compel production of the allegedly privileged information, and the Party or non-party

                                     28   asserting the privilege shall bear the burden of persuasion with respect to the applicability of the


                                          ______________________________________________________________________________
                                          STIPULATED PROTECTIVE ORDER                   14                      CASE NO. 2:20-cv-00266-GMN-EJY
                                            Case 2:20-cv-00266-GMN-EJY Document 43 Filed 01/04/21 Page 15 of 17



                                     1    privilege. Allegedly privileged information shall remain protected against Disclosure and use

                                     2    during the pendency of any dispute over its status. This agreement shall not alter any Parties’ duties

                                     3    or obligations under Nevada Rule of Professional Conduct 4.4.

                                     4           24.     This Stipulated Protective Order shall continue to be binding after the conclusion of

                                     5    the Proceeding and all appeals of the Proceeding, except that a Party may seek the written

                                     6    permission of the Designating Party or may move the Court for relief from the provisions of this

                                     7    Stipulated Protective Order. To the extent permitted by law, the Court shall retain jurisdiction to

                                     8    enforce, modify, or reconsider this Stipulated Protective Order, even after the Proceeding is

                                     9    terminated.

                                     10          25.     Upon request of the Designating Party in writing, within sixty (60) days after the

                                     11   final conclusion of all aspects of the Proceeding by judgment not subject to further appeal or by
KAZEROUNI LAW GROUP, APC
 6069 S. Fort Apache Rd., Ste. 100




                                     12   settlement, the undersigned Parties shall either return to counsel for each Designating Party or
       Las Vegas, NV 89148




                                     13   destroy all Highly Confidential or Confidential Materials, and all copies thereof (except that

                                     14   counsel for each Party may maintain in its files, in continuing compliance with the terms of this

                                     15   Stipulated Protective Order, all work product, one copy of each pleading filed with the Court, and

                                     16   one copy of each deposition together with the exhibits marked at the deposition, in compliance with

                                     17   the Nevada Rules of Professional Conduct and Nevada law). Upon request of the Designating

                                     18   Party, at the conclusion of the sixty (60)-day period, counsel for each Party shall produce to the

                                     19   other Parties a certification stating that the Party has either returned or destroyed all applicable

                                     20   Highly Confidential or Confidential Materials in accordance with this Stipulated Protective Order.

                                     21          26.     After this Stipulated Protective Order has been signed by counsel for all Parties, it

                                     22   shall be presented to the Court for entry. Counsel agree to be bound by the terms set forth herein

                                     23   with regard to any Highly Confidential or Confidential Materials that have been produced before

                                     24   the Court signs this Stipulated Protective Order.

                                     25          27.     The Parties and all signatories to the Certification attached hereto as Exhibit A agree

                                     26   to be bound by this Stipulated Protective Order pending its approval and entry by the Court. In the

                                     27   event that the Court modifies this Stipulated Protective Order, or in the event that the Court enters

                                     28   a different Protective Order, the Parties agree to be bound by this Stipulated Protective Order until


                                          ______________________________________________________________________________
                                          STIPULATED PROTECTIVE ORDER                   15                      CASE NO. 2:20-cv-00266-GMN-EJY
                                            Case 2:20-cv-00266-GMN-EJY Document 43 Filed 01/04/21 Page 16 of 17



                                     1    such time as the Court may enter such a different Order. It is the Parties’ intent to be bound by the

                                     2    terms of this Stipulated Protective Order pending its entry so as to allow for immediate production

                                     3    of Highly Confidential or Confidential Materials under the terms herein.

                                     4           28.     The Parties may execute and acknowledge this Stipulated Protective Order in

                                     5    multiple counterparts, and if executed in such manner, it shall be valid and binding as if all Parties

                                     6    had executed the same original.

                                     7           29.     This Stipulated Protective Order shall remain in full force and effect until modified,

                                     8    superseded, or terminated by consent of the Parties or by Order of the Court, and shall survive the

                                     9    termination of the Proceeding.

                                     10   DATED: December 30, 2020                    By: /s/Gustavo Ponce
                                     11                                                  Gustavo Ponce, Esq.
                                                                                         KAZEROUNI LAW GROUP, APC
KAZEROUNI LAW GROUP, APC
 6069 S. Fort Apache Rd., Ste. 100




                                     12                                                  Nevada State Bar No. 15084
                                                                                         6069 S. Fort Apache Road, Suite 100
       Las Vegas, NV 89148




                                     13                                                  Las Vegas, Nevada 89148
                                     14                                                   Heather Jones, Esq.
                                     15                                                   (Pro Hac Vice)
                                                                                          THE CONSUMER PROTECTION FIRM
                                     16                                                   PLLC
                                                                                          4030 Henderson Blvd.
                                     17                                                   Tampa FL 33629
                                                                                          Attorneys for Plaintiff Brandon Thompson
                                     18
                                     19                                               By: /s/ Michael Paretti
                                                                                         Michael Paretti, Esq.
                                     20                                                  Nevada State Bar No.: 13926
                                                                                         Becca Wahlquist, Esq.
                                     21                                                  (Pro Hac Vice)
                                                                                         SNELL & WILMER LLP
                                     22                                                  3883 Howard Hughes Parkway, Ste 1100
                                                                                         Las Vegas, Nevada 89169
                                     23                                                  Attorneys for Defendant Credit One Bank, N.A.

                                     24
                                     25                                        IT IS SO ORDERED:

                                     26                                         ____________________________________
                                     27                                         UNITED STATES MAGISTRATE JUDGE
                                     28                                          Dated: January 4, 2021


                                          ______________________________________________________________________________
                                          STIPULATED PROTECTIVE ORDER                   16                      CASE NO. 2:20-cv-00266-GMN-EJY
     Case 2:20-cv-00266-GMN-EJY Document 43 Filed 01/04/21 Page 17 of 17




 1                                                 EXHIBIT A
 2                      AGREEMENT TO BE BOUND BY PROTECTIVE ORDER
 3          1.         I hereby certify my understanding that “Confidential Material” or “Highly
 4   Confidential” may be provided to me pursuant to the terms and restrictions of the Stipulated
 5   Protective Order (the “Order”), in the civil action entitled Thompson v. Credit One Bank, N.A.,
 6   Case No. 2:20-cv-00266-GMN-EJY in the United States District Court, District of Nevada. I
 7   further certify that I have been provided a copy of that Order, that I have read and understood it,
 8   and that I agree to comply with and be bound by its provisions.
 9          2.         I agree that I shall use Confidential or Highly Confidential Material only for the
10   purpose of this action and for no other purpose whatsoever.
11          3.         I understand that the Confidential or Highly Confidential Materials, as defined in
12   the Order, including any notes or other records that may be made regarding any such materials,
13   shall not be Disclosed to anyone except as expressly permitted by the Order.
14          4.         I shall not disclose Highly Confidential or Confidential Material, or the information
15   contained in such material, except as permitted in the Order.
16          5.         I further understand that I am to retain all copies of Confidential or Highly
17   Confidential Materials provided to me in the Proceeding in a secure manner, and that all copies of
18   such materials are to remain in my personal custody until termination of my participation in this
19   Proceeding, whereupon the copies of such materials will be returned to counsel who provided me
20   such materials.
21          6.         By signing this Agreement, I hereby submit myself to the jurisdiction of United
22   States District Court, District of Nevada, for the enforcement of these agreements and the Order.
23          I declare under penalty of perjury that the foregoing is true and correct.
24          Agreed to this _______ day of ____________________, 20_______.
25

26
     [Signature]                                                     [Type or Print Name]
27

28
                                                        17
